DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1, 4-11, and 23-33 are pending in the present application and are under consideration in this office action.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see remarks and amended claims, filed 10/13/2020, with respect to claims 5, 6, 10, 11, 23, and 24 have been fully considered and are persuasive.  The rejection of claims 5, 6, 10, 11, 23, and 24 under 35 USC 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 

In response to applicant's argument that Barlow’s teachings is limited to aluminum nitride, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As detailed in infra rejection it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ teachings of creating conductive paths using powder-filled epoxy by deposition, injection, molding, laser ablation, etc. 

Claims 1, 4-11, and 23-33 are rejected as detailed in infra rejections.

Objections & Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4-10, 25, 27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares et al. (U.S. Pub. No. 2013/0140955), hereinafter “Chaggares”, in further view of Barlow et al. (U.S. Patent No. 5,456,259), hereinafter “Barlow.

Regarding claim 1, a probe for inspecting areas of a body (“the ultrasonic transducer assembly 1200 may be designed be incorporated into a vaginal or rectal probe” Chaggares, [0127]):
a probe body (“ultrasonic transducer assembly 1200” Chaggares, [0127]);
an ultrasound transducer within the probe body (“transducer array 1220” Chaggares, [0127]): 
a frame (“the traces of the multi-layer flex circuit are placed in a frame and aligned with the transducer elements of the array” Chaggares, [0136]);
an array of transducer elements (“transducer array 1220” Chaggares, [0127]) having a bottom surface  and a top surface (“an ultrasonic transducer includes a stack having a first face, an opposed second face, and a longitudinal axis Ls extending between. The stack includes a plurality of layers, each layer having a top surface and an opposed bottom surface” Chaggares, [0048]) that are formed in a sheet of piezoelectric material that is connected to the frame (“an ultrasonic transducer includes a stack having a first face, an opposed second face, and a longitudinal axis Ls extending between. The stack includes a plurality of layers, each layer having a top surface and an opposed bottom surface” Chaggares, [0048]; “the traces of the multi-layer flex circuit are placed in a frame and aligned with the transducer elements of the array” Chaggares, [0136]; “the printed flex circuit is held in place to the array of transducer elements by a frame 1300 that is angled at, for example, about 45 degrees to the plane of the front face of the transducer elements 1220” Chaggares, [0140]);

 one or more flex circuits having traces that are connected to the transducer (“A pair of printed flex circuits 1240, 1260 are electrically and mechanically connected to the array of transducer elements 1220. The printed flex circuits 1240, 1260 have traces therein that are electrically coupled at a distal end to a transducer element and extend along the length of the flex circuits to connect at a proximal end to additional signal processing equipment (not shown)” Chaggares, [0127]; “the array of transducer elements 1220 are electrically coupled to a four-layer printed flex circuit 1240” Chaggares, [0133]).
However, Chaggares may not explictly disclose each conductive path includes a rib separated from a neighboring rib by a space, the channel of each conductive path becomes the rib of the respective conductive path over a length of the respective conductive path, each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace, each rib is placed in the frame; and 
one or more flex circuits having traces that are connected to the ribs on the transducer.
However, in the same field of endeavor, Barlow teaches each conductive path includes a rib separated from a neighboring rib by a space (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12), the channel of each conductive path becomes the rib of the respective conductive path over a length of the respective conductive path (“The distal end 110 of each lead is stripped of insulation and soldered at 111 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104. The stripped ends of the wires are located in slots in the wire retainer 105 and gripped by the sides defining those slots” Barlow, Col. 8, lines 22-27), each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace (“distal end 110 of each lead is stripped of 
one or more flex circuits having traces that are connected to the ribs on the transducer (“four ribbon cables 109 each one of which consists of eight leads to give a total of thirty-two leads… distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 18-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of powder filled epoxy to support traces with Barlow’s teaching of providing ribs and slots to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or adhesive, is then deposited onto the ablated surface, and adhesion is increased because of the morphology created by ablation. The improved adhesion preferably allows for later ablation of the material in selected areas without delamination of the material in unablated areas” (Chaggares, [0039]).



Regarding claim 5, Chaggares discloses each channel portion is adjacent a respective transducer element of the array of transducer elements (“A low fluence laser then cuts smooth trenches in the epoxy that extend down through the epoxy layer to the ultrasonic transducer elements and up the side of the multi-layer printed flex circuit” Chaggares, [0137]).

Regarding claim 6, Chaggares discloses the frame includes one or more registration features that are configured to align with a corresponding feature on at least one of the one or more flex circuits in order to align exposed traces in the flex circuit with the ribs of the frame (“a plurality of circuit alignment features 960… One will appreciate that the plurality of circuit alignment features allows for the correct positioning of the distal portion of the lead frame (signal traces) of a circuit board, or circuit board pair, with respect to the first kerf slots cut within the stack” Chaggares, [0106]).

Regarding claim 7, Chaggares discloses each conductive path includes a number of scribe lines formed thereon that increase the surface area on a top of the conductive path (“a plurality of circuit alignment features 960, such as the exemplified score lines illustrated in FIGS. 10-15, are cut or otherwise conventionally formed into portions of the bottom surface of the medial portion of the support member. In this aspect, the plurality of circuit alignment features can be positioned such that they are adjacent to 
However, Chaggares may not explictly disclose the conductive paths include a rib separated from a neighboring rib by a space, each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace.
However, in the same field of endeavor, Barlow teaches the conductive paths include a rib separated from a neighboring rib by a space (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12), each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure with scribe lines to support traces with Barlow’s teaching of providing ribs to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or 

Regarding claim 8, Chaggares discloses each conductive path terminates at a same height on the frame of the ultrasound transducer (“the conductive traces of one layer are offset from the conductive traces of adjacent layers. This improves electrical isolation of the traces, thereby improving trace impedance and reducing signal cross-talk between traces” Chaggares, [0129]-[0131]; “the printed flex circuit 1240 has four layers 1242, 1244, 1246 and 1248 each having traces therein that are electrically coupled to a corresponding transducer element” Chaggares, [0133]; Figure 25 demonstrates that within each layer the flex circuit, #1240, connection terminates at the same height on the frame, Chaggares, Fig. 25).
However, Chaggares may not explictly disclose the conductive paths include a rib separated from a neighboring rib by a space, each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace.
However, in the same field of endeavor, Barlow teaches the conductive paths include a rib separated from a neighboring rib by a space (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12), each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25).


Regarding claim 9, Chaggares discloses at least two conductive paths of the ultrasound transducer terminate at different heights on the frame of the ultrasound transducer (“the conductive traces of one layer are offset from the conductive traces of adjacent layers” Chaggares, [0129]-[0131]; “the printed flex circuit 1240 has four layers 1242, 1244, 1246 and 1248 each having traces therein that are electrically coupled to a corresponding transducer element” Chaggares, [0133]; Figure 25 demonstrates that between each layer the flex circuit, #1240, connection terminates at different heights on the frame, Chaggares, Fig. 25).
However, Chaggares may not explictly disclose the conductive paths include a rib separated from a neighboring rib by a space, each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace.
However, in the same field of endeavor, Barlow teaches the conductive paths include a rib separated from a neighboring rib by a space (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12), each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure for conductive paths to support traces with Barlow’s teaching of providing ribs to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that providing separation between conductive paths “improves electrical isolation of the traces, thereby improving trace impedance and reducing signal cross-talk between traces” (Chaggares, [0130]).

Regarding claim 10, Chaggares discloses each trace of at least one of the one or more flex circuits (“the laser can be used in this step to remove the dielectric material above the copper traces of the respective flex circuits and cleanly expose the copper traces” Chaggares, [0114]) engages a respective conductive path such that each trace is electrically connected through the conductive surface on top of the respective conductive path to a transducer element in the array (“A pair of printed flex circuits 1240, 1260 are electrically and mechanically connected to the array of transducer elements 1220. The printed flex circuits 1240, 1260 have traces therein that are electrically coupled at a distal end to a transducer element and extend along the length of the flex circuits to connect at a proximal end to additional signal processing equipment (not shown)” Chaggares, [0127]; “the array of transducer elements 1220 are electrically coupled to a four-layer printed flex circuit 1240” Chaggares, [0133]).
However, Chaggares may not explictly disclose each trace engages a respective rib such that each trace is electrically connected through the conductive surface on top of the respective rib to a transducer element in the array.
However, in the same field of endeavor, Barlow teaches each trace engages a respective rib such that each trace is electrically connected through the conductive surface on top of the respective rib to a transducer element in the array (“four ribbon cables 109 each one of which consists of eight leads to give 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of powder filled epoxy to support traces with Barlow’s teaching of providing ribs to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or adhesive, is then deposited onto the ablated surface, and adhesion is increased because of the morphology created by ablation. The improved adhesion preferably allows for later ablation of the material in selected areas without delamination of the material in unablated areas” (Chaggares, [0039]).

Regarding claim 25, while Chaggares discloses each channel extends below the surface of the powder-filled epoxy that is placed in the frame (“The whole assembly is filled with a silica particle filled epoxy that covers all of the flex fingers” Chaggares, [0091]; “The flex circuit is then bonded at an angle to the ultrasonic transducer using a particulate (e.g. silica) filled epoxy. The epoxy is machined or molded such that there are no abrupt transitions formed between the transducer elements 1220 and the printed flex circuit” Chaggares, [0136]; “silica filled epoxy 1270 is coated over the flex circuit to bond it to the ultrasound transducer and the frame 1300 as well as to add strength. A laser is then used to cut trenches 
However, in the same field of endeavor, Barlow teaches each rib extends above a surface of the polymer placed in the frame (“annular wire retainer member 105 made by injection moulding from a biocompatible polymer such as ABS” Barlow, Col. 8, lines 6-17; “The distal end 110 of each lead is stripped of insulation and soldered at 111 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104. The stripped ends of the wires are located in slots in the wire retainer 105 and gripped by the sides defining those slots” Barlow, Col. 8, lines 22-27; “sleeves 103 and 104 are secured to the collar 102 by non-conducting adhesive 118” Barlow, Col. 9, lines 60-65; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of powder filled epoxy to support traces with Barlow’s teaching of providing ribs to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or adhesive, is then deposited onto the ablated surface, and adhesion is increased because of the morphology created by ablation. The improved adhesion preferably allows for later ablation of the material in selected areas without delamination of the material in unablated areas” (Chaggares, [0039]).



Regarding claim 31, Chaggares discloses (“the ultrasonic transducer assembly 1200 may be designed be incorporated into a vaginal or rectal probe” Chaggares, [0127]):
a probe body (“ultrasonic transducer assembly 1200” Chaggares, [0127]);
an ultrasound transducer within the probe body (“transducer array 1220” Chaggares, [0127]): 
a frame (“the traces of the multi-layer flex circuit are placed in a frame and aligned with the transducer elements of the array” Chaggares, [0136]);
an array of transducer elements (“transducer array 1220” Chaggares, [0127]) having a bottom surface  and a top surface (“an ultrasonic transducer includes a stack having a first face, an opposed second face, and a longitudinal axis Ls extending between. The stack includes a plurality of layers, each layer having a top surface and an opposed bottom surface” Chaggares, [0048]) that are formed in a sheet of piezoelectric material that is connected to the frame (“an ultrasonic transducer includes a stack having a first face, an opposed second face, and a longitudinal axis Ls extending between. The stack includes a plurality of layers, each layer having a top surface and an opposed bottom surface” Chaggares, [0048]; “the traces of the multi-layer flex circuit are placed in a frame and aligned with the transducer elements of the array” Chaggares, [0136]; “the printed flex circuit is held in place to the array of transducer elements by a frame 1300 that is angled at, for example, about 45 degrees to the plane of the front face of the transducer elements 1220” Chaggares, [0140]);

one or more flex circuits having traces that are connected to the transducer (“A pair of printed flex circuits 1240, 1260 are electrically and mechanically connected to the array of transducer elements 1220. The printed flex circuits 1240, 1260 have traces therein that are electrically coupled at a distal end to a transducer element and extend along the length of the flex circuits to connect at a proximal end to additional signal processing equipment (not shown)” 
However, Chaggares may not explictly disclose each conductive path includes a rib separated from a neighboring rib by a space, the channel of each conductive path becomes the rib of the respective conductive path over a length of the respective conductive path, each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace, each rib extends above a surface of a powder-filled epoxy that is placed in the frame; and one or more flex circuits having traces that are connected to the ribs on the transducer.
 However, in the same field of endeavor, Barlow teaches each conductive path includes a rib separated from a neighboring rib by a space (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12), the channel of each conductive path becomes the rib of the respective conductive path over a length of the respective conductive path (“The distal end 110 of each lead is stripped of insulation and soldered at 111 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104. The stripped ends of the wires are located in slots in the wire retainer 105 and gripped by the sides defining those slots” Barlow, Col. 8, lines 22-27), each rib including a conductive surface that is adapted to engage an exposed portion of a conductive trace (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25), each rib extends above a surface of the polymer placed in the frame (“annular wire retainer member 105 made by injection moulding from a biocompatible polymer such as ABS” Barlow, Col. 8, lines 6-17; “The distal end 110 of each lead is stripped of insulation and soldered at 111 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104. The stripped ends of the wires are located in slots in the wire retainer 105 and gripped 
one or more flex circuits having traces that are connected to the ribs on the transducer (“four ribbon cables 109 each one of which consists of eight leads to give a total of thirty-two leads… distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 18-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of powder filled epoxy to support traces with Barlow’s teaching of providing ribs and slots to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or adhesive, is then deposited onto the ablated surface, and adhesion is increased because of the morphology created by ablation. The improved adhesion preferably allows for later ablation of the material in selected areas without delamination of the material in unablated areas” (Chaggares, [0039]).

Regarding claim 32, Chaggares discloses the powder in the powder-filled epoxy is silica (“The whole assembly is filled with a silica particle filled epoxy that covers all of the flex fingers” Chaggares, 

Regarding claim 33, Chaggares discloses each conductive path is formed of a powder-filled epoxy that is placed in the frame (“The whole assembly is filled with a silica particle filled epoxy that covers all of the flex fingers” Chaggares, [0091]; “The flex circuit is then bonded at an angle to the ultrasonic transducer using a particulate (e.g. silica) filled epoxy. The epoxy is machined or molded such that there are no abrupt transitions formed between the transducer elements 1220 and the printed flex circuit” Chaggares, [0136]; “silica filled epoxy 1270 is coated over the flex circuit to bond it to the ultrasound transducer and the frame 1300 as well as to add strength. A laser is then used to cut trenches 1272, 1274, 1276, 1278 into the epoxy 1270 to expose a portion of the copper (or other conductive metal) traces in the flex circuit 1240” Chaggares, [0141]) and each channel is cut from the powder-filled epoxy that is placed in the frame (“The whole assembly is filled with a silica particle filled epoxy that covers all of the flex fingers” Chaggares, [0091]; “The flex circuit is then bonded at an angle to the ultrasonic transducer using a particulate (e.g. silica) filled epoxy. The epoxy is machined or molded such that there are no abrupt transitions formed between the transducer elements 1220 and the printed flex circuit” Chaggares, [0136]; “silica filled epoxy 1270 is coated over the flex circuit to bond it to the ultrasound transducer and the frame 1300 as well as to add strength. A laser is then used to cut trenches 1272, 1274, 1276, 1278 into the epoxy 1270 to expose a portion of the copper (or other conductive metal) traces in the flex circuit 1240” Chaggares, [0141]).
However, Chaggares may not explictly disclose each conductive path includes a rib.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of powder filled epoxy to support traces with Barlow’s teaching of providing ribs and slots to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or adhesive, is then deposited onto the ablated surface, and adhesion is increased because of the morphology created by ablation. The improved adhesion preferably allows for later ablation of the material in selected areas without delamination of the material in unablated areas” (Chaggares, [0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in further view of Barlow as in claim 10 above, and in further view of Gruhler et al. (U.S. Pub. No. 2014/0055007), hereinafter “Gruhler”.

Regarding claim 11, Chaggares discloses the at least one of the one or more flex circuits has exposed traces that engage conductive path and the flex circuit is adhered to the conductive path (“A pair 
However, Chaggares may not explictly disclose the at least one of the one or more flex circuits includes a number of holes placed between the traces in an area where the exposed traces engage the ribs, the holes are configured to allow an adhesive to pass through the holes when the flex circuit is adhered to the ribs and form a number of rivet heads.
However, in the same field of endeavor, Barlow teaches the at least one of the one or more flex circuits has exposed traces that engage the ribs and the flex circuit is adhered to the ribs (“four ribbon cables 109 each one of which consists of eight leads to give a total of thirty-two leads… distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 18-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of 
However, Chaggares in further view of Barlow may not explictly teach the at least one of the one or more flex circuits includes a number of holes placed between the traces in an area where the exposed traces engage the ribs, the holes are configured to allow an adhesive to pass through the holes when the flex circuit is adhered to the ribs and form a number of rivet heads.
However, in solving the same problem of adhering a flex circuit to a support structure for electrical connection, Gruhler teaches at least one of the one or more flex circuits includes a number of holes where the flex circuit engages the piezoelectric connections (“there is created in this way a rivet-like glue connection, wherein the connection contacts on the piezoactuator are oriented to the flexible circuit board in the same direction. Because a non-shape-limited opening is provided in the flexible circuit board, through which the electrically conducting adhesive can be introduced for the gluing, while at the same time it covers the edges of the opening at the side of the flexible circuit board pointing away from the piezoactuator, there is produced a mushroom or rivet-shaped glue connection” Gruhler, [0024]; Figure 5 demonstrates that there may be 4 sections each having a rivet-like glue connection between them, Gruhler, Fig. 5), the holes are configured to allow an adhesive to pass through the holes when the flex circuit is adhered to the piezoelectric connections and form a number of rivet heads (“there is created in 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Chaggares in further view of Barlow’s teaching of adhering the flex circuit to the ribs with Gruhler’s teaching of attaching the flex circuit using a rivet-like glue connection through holes in the flex circuit as Gruhler explictly states that “there is produced a mushroom or rivet-shaped glue connection which has a significantly increased mechanical stability as compared to pure contact gluing” (Gruhler, [0024]).

Claims 23-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in further view of Barlow or, in the alternative, Chaggares in further view of Barlow in further view of Marian et al. (U.S. Pub. No. 5,057,850), hereinafter “Marian”.

Regarding claim 23, Chaggares discloses a probe for inspecting areas of a body (“the ultrasonic transducer assembly 1200 may be designed be incorporated into a vaginal or rectal probe” Chaggares, [0127]):
a probe body (“ultrasonic transducer assembly 1200” Chaggares, [0127]);
a high frequency, forward facing ultrasound transducer within the probe body (“In one example and not meant to be limiting, for a 30 MHz array design, the resulting pitch for a 1.5 k is about 74 microns. At high frequencies, when the width of the array elements and of the kerf slots scale down to the order of 1-10's of microns, it is desirable in array fabrication to make narrow kerf slots” Chaggares, 
a frame having a width dimension (“the transducer array 1220 is generally rectangular in shape with a length dimension 1222 and a width dimension 12224 that tis shorter than the length dimension” Chaggares, [0127]) with an epoxy material therein that is formed into a conductive surface thereon (“The whole assembly is filled with a silica particle filled epoxy that covers all of the flex fingers” Chaggares, [0091]; “The flex circuit is then bonded at an angle to the ultrasonic transducer using a particulate (e.g. silica) filled epoxy. The epoxy is machined or molded such that there are no abrupt transitions formed between the transducer elements 1220 and the printed flex circuit” Chaggares, [0136]; “silica filled epoxy 1270 is coated over the flex circuit to bond it to the ultrasound transducer and the frame 1300 as well as to add strength. A laser is then used to cut trenches 1272, 1274, 1276, 1278 into the epoxy 1270 to expose a portion of the copper (or other conductive metal) traces in the flex circuit 1240” Chaggares, [0141]);
an array of transducer elements (“transducer array 1220” Chaggares, [0127]) having a bottom surface and a top surface (“an ultrasonic transducer includes a stack having a first face, an opposed second face, and a longitudinal axis Ls extending between. The stack includes a plurality of layers, each layer having a top surface and an opposed bottom surface” Chaggares, [0048]) that are formed in a sheet of piezoelectric material that is connected to the frame (“an ultrasonic transducer includes a stack having a first face, an opposed second face, and a longitudinal axis Ls extending between. The stack includes a plurality of layers, each layer having a top surface and an opposed bottom surface” Chaggares, [0048]; “the traces of the multi-layer flex circuit are placed in a frame and aligned with the transducer elements of the array” Chaggares, [0136]; “the printed flex circuit is held in place to the array of transducer elements by a frame 1300 that is angled at, for example, about 45 degrees to the plane of the front face of the 
one or more flex circuits having traces that are electrically connected to create an electrical connection between the traces and the transducer elements on the transducer (“A pair of printed flex circuits 1240, 1260 are electrically and mechanically connected to the array of transducer elements 1220. The printed flex circuits 1240, 1260 have traces therein that are electrically coupled at a distal end to a transducer element and extend along the length of the flex circuits to connect at a proximal end to additional signal processing equipment (not shown)” Chaggares, [0127]; “the array of transducer elements 1220 are electrically coupled to a four-layer printed flex circuit 1240” Chaggares, [0133]), the flex circuits have a width that is equal to or less than the width dimension of the frame of the transducer 
However, Chaggares may not explictly disclose a probe body having an outer diameter of 8 mm or less; a material therein that is formed into a number of outwardly extending ribs having a conductive surface thereon; and each conductive path including a respective outwardly extending rib on the frame, such that the channel of each conductive path becomes the rib of the respective conductive path over a length of the respective conductive path; and one or more flex circuits having traces that are electrically connected to the outwardly extending ribs to create an electrical connection between the traces and the transducer elements on the transducer.
However, in the same field of endeavor, Barlow teaches a probe body having an outer diameter of 8 mm or less (“The overall diameter of the assembly shown in FIG. 3 is 1.1 mm” Barlow, Col. 5, lines 50-59); a material therein that is formed into a number of outwardly extending ribs having a conductive surface thereon (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12); and each conductive path including a respective outwardly extending rib on the frame (“transducer array 100 is energized through and resulting echo signals transmitted back by means of four ribbon cables 109 each one of which consists of eight leads to give a total of thirty-two leads… distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 18-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12), such that the channel of each conductive path becomes the rib of the respective conductive path over a length of the respective conductive path (“The distal end 110 of each lead is 
one or more flex circuits having traces that are electrically connected to the outwardly extending ribs to create an electrical connection between the traces and the transducer elements on the transducer (“transducer array 100 is energized through and resulting echo signals transmitted back by means of four ribbon cables 109 each one of which consists of eight leads to give a total of thirty-two leads… distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 18-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of powder filled epoxy to support traces with Barlow’s teaching of providing ribs and slots to support traces as Barlow explictly states that “[t]he present invention is concerned with improving the visual resolution referred to earlier by increasing the number of transducer elements” (Barlow, Col. 1, lines 51-55) and Chaggares explictly states that “The disclosed technology provides improved methods for the adhesion of materials to a surface, e.g., a thin film of metal or an adhesive such as epoxy. The method involves use of a substrate of a composite material…The result of the process is a highly three-dimensional surface formed by a combination of the matrix and partially exposed particulate material. The surface area of the new morphology is greatly increased compared to the unablated surface. A material, such as a metal or adhesive, is then deposited onto the ablated surface, and adhesion is increased because of the morphology created by ablation. The improved adhesion preferably allows for later ablation of the material in selected areas without delamination of the material in unablated areas” (Chaggares, [0039]). Furthermore, changes 
Alternatively, Chaggares in further view of Barlow may not explictly teach a forward facing ultrasound transducer. However, in the same field of endeavor, Marian teaches a forward facing ultrasound transducer (“The ultrasound transducer assembly may comprise a housing with a first transducer array arranged at the tip of the housing distal end for acquiring an ultrasound image forward of the distal end” Marian, Col. 1, lines 52-59). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares in further view of Barlow’s teaching of an ultrasound transducer with Marian’s teaching of a forward facing ultrasound transducer as Marian explictly states that “While [lateral facing transducers] may be beneficial in observing, for example, the walls of an organ into which the pencil-sized transducer is inserted, in other applications, a 180° field of view having a center directed forwardly of the transducer may be preferred” (Marian, Col. 13, lines 3-11) and “it is desirable to provide an ultrasound transducer probe that has a field of view greater than existing ultrasound transducers” (Marian, Col. 1, lines 27-32). Furthermore, rearrangement of the parts of the teachings of Chaggares and Barlow to the forward direction would have been an obvious matter of design choice, see MPEP 2144.04 VI. C.

Regarding claim 24, Chaggares discloses the frame includes one or more registration features that are configured to align with a corresponding feature on at least one of the one or more flex circuits having electrical conductors therein (“a plurality of circuit alignment features 960… One will appreciate that the plurality of circuit alignment features allows for the correct positioning of the distal portion of the lead frame (signal traces) of a circuit board, or circuit board pair, with respect to the first kerf slots cut within the stack” Chaggares, [0106]).


However, Chaggares may not explictly disclose each conductive path includes a rib.
However, in the same field of endeavor, Barlow teaches each conductive path includes a rib (“distal end 110 of each lead is stripped of insulation and soldered at 11 to bond pad 112 formed on the stepped down (reduced diameter) portion of the rear sleeve 104” Barlow, Col. 8, lines 22-25; “the pair itself being separated from the two adjacent pairs by slots 116… the slots 116 in addition extend into the rear sleeve 104” Barlow, Col. 9 , lines 10-17; Figure 12 demonstrates that each bond pad, #112, on sleeve, #104, forms a raised rib separated by slots, #116, Barlow, Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares’ disclosure of a supporting structure made of .

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in further view of Barlow as in claims 1 above, and in further view of Marian.

Regarding claim 26, Chaggares discloses the probe body comprises a distal end (“The printed flex circuits 1240, 1260 have traces therein that are electrically coupled at a distal end to a transducer element and extend along the length of the flex circuits to connect at a proximal end to additional signal processing equipment (not shown)” Chaggares, [0127]).
However, Chaggares may not explictly disclose the array of transducer elements is oriented toward the distal end of the probe body.
However, in the same field of endeavor, Marian teaches the array of transducer elements is oriented toward the distal end of the probe body (“The ultrasound transducer assembly may comprise a housing with a first transducer array arranged at the tip of the housing distal end for acquiring an ultrasound image forward of the distal end” Marian, Col. 1, lines 52-59). 


Regarding claim 28 Chaggares discloses the transducer elements have a pitch of 0.75 lambda or less (“The width to height aspect ratio of the piezoelectric bar can also impact the directivity of the array element, i.e., the more narrow the width, the lower the directivity and the larger the steering angle of the array. For arrays with a pitch greater than about 0.5 lambda, the amplitude of the grating lobes produced for an aperture of driven elements will increase” Chaggares, [0058]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chaggares in further view of Barlow as in claim 23 above and in further view of Marian.

Regarding claim 29, Chaggares discloses the probe body comprises a distal end (“The printed flex circuits 1240, 1260 have traces therein that are electrically coupled at a distal end to a transducer element and extend along the length of the flex circuits to connect at a proximal end to additional signal processing equipment (not shown)” Chaggares, [0127]).
However, Chaggares may not explictly disclose the array of transducer elements is oriented toward the distal end of the probe body.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaggares in further view of Barlow’s teaching of an ultrasound transducer with Marian’s teaching of a forward facing ultrasound transducer as Marian explictly states that “While [lateral facing transducers] may be beneficial in observing, for example, the walls of an organ into which the pencil-sized transducer is inserted, in other applications, a 180° field of view having a center directed forwardly of the transducer may be preferred” (Marian, Col. 13, lines 3-11) and “it is desirable to provide an ultrasound transducer probe that has a field of view greater than existing ultrasound transducers” (Marian, Col. 1, lines 27-32). Furthermore, rearrangement of the parts of the teachings of Chaggares and Barlow to the forward direction would have been an obvious matter of design choice, see MPEP 2144.04 VI. C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785